DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Allowable Subject Matter
Claims 1 – 13 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “control the HVAC system in accordance with the current temperature reported by the subset of sensors for the designated priority spaces that are currently being used by the controller in controlling the HVAC system, and currently calling for HVAC system activation”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Applicant’s arguments dated 11 December 2020 (“Remarks”) are convincing. Specifically, arguments on pp. 9 and 10 relating to indication of control in spaces and control of system activation relating to the priority spaces are indicated as reasons for allowance. The best available prior art has been cited in the previous Office Action, and the claim amendments overcome these rejections for the reasons cited.
Independent claims 13 and 18 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 13, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116